Citation Nr: 1456626	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  06-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to August 26, 2008, and an evaluation in excess of 20 percent from August 26, 2008, forward, for orthopedic manifestations of the service-connected lumbar spine disability. 

2.  Entitlement to a separate evaluation for neurological manifestations of the service-connected lumbar spine disability.
 
3.  Entitlement to service connection for residuals of a cerebral aneurysm, to include as secondary to in-service head trauma. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1978 to October 1981.  

These matters come before the Board of Veterans Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio; Huntington, West Virginia; and Louisville, Kentucky.  

In a March 2004 rating decision, the Cleveland RO continued to rate the Veteran's lumbar strain as 10 percent disabling.  

In a January 2005 rating decision, the Huntington RO denied entitlement to service connection for cerebral aneurysm secondary to head wound (claimed as ruptured cerebral artery giant aneurysm secondary to trauma from head wound).

In a December 2008 rating decision, the Louisville RO increased the rating assigned for the service-connected lumbar spine disability from 10 percent disabling to 20 percent disabling, effective August 26, 2008.  In this regard, the Board notes that, in December 2008, the Veteran indicated that he was not satisfied with the 20 percent rating or the effective date assigned for the 20 percent evaluation.  Although the RO has analyzed the lumbar spine issue as including an earlier effective date claim, because the Board must consider the propriety of the rating assigned for the lumbar spine disability for the entire period on appeal, the issue on appeal is as listed on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When this matter was initially before the Board in July 2010, the issues of entitlement to an increased rating for lumbar strain with ankylosing spondylitis and degenerative disc disease/degenerative joint disease, evaluated as 10 percent disabling prior to August 26, 2008, and 20 percent disabling from August 26, 2008, onward, as well as entitlement to service connection for cerebral aneurysm, including as secondary to in-service head injury, were remanded for the purpose of providing the Veteran with a hearing before a Veterans Law Judge.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in July 2010.  A transcript of that hearing has been associated with the claims file.  Since that time, this Veterans Law Judge has retired.  In August 2012 correspondence, the Veteran was notified that the Veterans Law Judge who conducted his July 2010 hearing had since retired and provided him an opportunity to testify at another hearing.  The letter informed the Veteran that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing.  As the Veteran did not respond, the Board will proceed accordingly.

When this matter was returned to the Board in January 2011, the Board denied entitlement to a rating in excess of 10 percent for orthopedic manifestations of a lumbar spine disability prior to August 26, 2008, and denied entitlement to a rating in excess of 20 percent from that date; and remanded the Veteran's claims of entitlement to a separate evaluation for neurological manifestations of the lumbar spine and service connection for residuals of a cerebral aneurysm.  In the same decision, the Board essentially found that consideration of TDIU was not warranted.  The portion of the Board's decision with respect to the disability ratings for the orthopedic manifestations of the lumbar spine disability (including the discussion regarding TDIU) was vacated by an April 2012 United States Court of Appeals for Veterans Claims (Court) Memorandum Decision and remanded to the Board.    

When this matter was again returned to the Board in December 2012, the Board remanded the issues of: (1) entitlement to an evaluation in excess of 10 percent prior to August 26, 2008, and an evaluation in excess of 20 percent from August 26, 2008, forward, for orthopedic manifestations of the service-connected lumbar spine disability; (2) entitlement to a separate evaluation for neurological manifestations of the lumbar spine disability; (3) entitlement to service connection for residuals of a cerebral aneurysm; and (4) entitlement to TDIU, for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

As previously mentioned in the January 2011 and December 2012 Board decisions, the issue of entitlement to service connection for a psychiatric disorder, including as secondary to service-connected disability, has been raised by the record; however, this issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that this case must be returned to the AOJ to ensure substantial compliance with the Board's December 2012 remand directives.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).  

At the outset, the Board notes that the December 2012 Board remand required that the RO attempt to identify and locate treatment records that may be relevant to the Veteran's claim.  The outstanding records previously identified included: treatment records from Dr. C.P., beginning in February 2009; records from Dr. J.H. in Ohio dated from 1984 to 1986; records from Dr. J.V. in northern Kentucky beginning in 1986; unspecified records pertaining to the Veteran's early treatment for his aneurysm beginning in approximately 1987; neurological treatment records from Dr. L.P. dated between 2004 and 2011; a 1994 MRI scan of the brain that was referenced in the March 2009 VA examination; and any outstanding VA treatment records from the Mountain Home VA Medical Center (VAMC) and Knoxville Community-Based Outpatient Clinic dated from July 2009 to present.    

Per the instructions of the remand, in July 2014, the RO obtained copies of the Veteran's VA treatment records from the Mountain Home VAMC and Knoxville Community-Based Outpatient Clinic dated from to July 2009 to July 2014.  The RO also sent the Veteran notice in July 2014 regarding what was required to substantiate his claims.  That same month, the Veteran completed several VA Form 21-4142 forms, "Authorization and Consent to Release Information to the Department of Veterans Affairs."  In this regard, in July 2014, the Veteran clarified that (1) he was treated in Cincinnati, Ohio, by Dr. L.P. at the Mayfield Neurological Institute from 1988 to 2014, (2) his initial treatment for his brain aneurysm was with Dr. J.A. in Florence, Kentucky, from 1993 to 1994, and (3) he received treatment from Dr. L.P. from 1988 to 2014.  See Veteran's July 2014 statement; July 2014 VA Form 21-4142 forms.  Significantly, however, the RO did not attempt to locate any of the records identified by the Veteran.  As such, the RO should request these records, as well as any additional pertinent VA treatment records dated since July 2014, as they may assist in the adjudication of the Veteran's claims.  See 38 U.S.C.A. § 5103A(b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

The remand also required that the RO provide the Veteran with notice of the information and evidence necessary to substantiate a claim of entitlement to TDIU and ask the Veteran to complete a formal application for TDIU.  Then, the RO was directed to consider (if the Veteran failed to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a)) whether to refer the claim to VA's Director of Compensation and Pension (C&P) for extraschedular consideration.  As noted above, in July 2014, the RO sent the Veteran notice regarding the evidence and information needed to substantiate his claims.  In response to this letter, the Veteran completed and returned a formal TDIU application in July 2014 and September 2014.  Additionally, in July 2014, the Veteran and his representative submitted statements indicating that the Veteran had no additional information to submit at that time.  Unfortunately, however, there is no indication that the RO has since completed any additional development of this issue, to include readjudicating the issue of entitlement to TDIU including consideration of whether to refer the claim to VA's Director of C&P for extraschedular consideration.  Thus, on remand, the RO should take appropriate action to develop and adjudicate the Veteran's TDIU claim.  

Additionally, the December 2012 remand required the RO to arrange for the Veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the current severity of his service-connected lumbar spine disorder.  However, to date, no such examination has been scheduled.  Therefore, on remand, the Veteran should be afforded a VA spine examination.

Finally, the remand required the RO to provide the Veteran with a Supplemental Statement of the Case after completing the above-described development.  Significantly, however, to date, no such readjudication has been issued.   

Given the above, it is clear that the RO did not substantially comply with the December 2012 remand.  See Stegall, supra.  Thus, this matter must be remanded so that the required development can be completed. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment records from the Mountain Home VA Medical Center VAMC and Knoxville Community-Based Outpatient Clinic, for the period from July 2014 to present.

2.  With any needed assistance from the Veteran, the RO/AMC should obtain the Veteran's private treatment records regarding treatment for his lumbar disability, any neurological disorder of the lower extremities, and his cerebral aneurysm, specifically including, but not limited to, records from: 

(a) Dr. J.H. beginning in 1984, 

(b) Dr. J.V. beginning in 1986, 

(c) the February 1994 MRI scan of the brain referenced in the January 2004 VA examination report, 

(d) Dr. L.P. at the Mayfield Neurological Institute from 1988 to 2014, 
 
(e) Dr. J.A. from 1993 to 1994, and

(f) Dr. C.P. from January 2008 to June 2014.   

In this regard, the Board notes that although the Veteran submitted VA Form 21-4142 forms for such treatment in July 2014, these authorizations are time sensitive, and as indicated on the back of the forms themselves, such authorizations automatically terminate 180 days after they are signed.  As such, in order for VA to obtain such records on the Veteran's behalf, the Veteran may be required to first submit new authorization and consent to release information forms.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records, himself.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

3.  After the foregoing, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spine disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

The examiner should conduct range of motion testing of the spine, specifically noting whether-upon repetitive motion of the Veteran's lumbar spine-there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  

Additionally, the examiner should state whether the Veteran's service-connected lumbar spine disability has caused intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during each 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should provide the basis for any such findings.  

Further, the examiner should identify any neurological pathology related to the Veteran's service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved and whether there is any complete or incomplete paralysis.  If incomplete paralysis is present, the examiner should also indicate whether the functional impairment resulting from the incomplete paralysis is mild, moderate, moderately severe, or severe.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected lumbar spine disability with radiculopathy of both lower extremities.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After completion of the above development, if the Veteran fails to meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2014). 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of: (1) entitlement to an evaluation in excess of 10 percent prior to August 26, 2008, and an evaluation in excess of 20 percent from August 26, 2008, forward, for orthopedic manifestations of service-connected lumbar spine disability; (2) entitlement to a separate evaluation for neurological manifestations of the service-connected lumbar spine disability; (3) entitlement to service connection for residuals of a cerebral aneurysm, to include as secondary to in-service head trauma; and (4) entitlement to TDIU.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




